DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on August 23, 2022.  As directed by the amendment: no claim(s) have been amended, claim(s) 6, 8, 13-24, 27, and 30-36 have been cancelled, and claim(s) 37 have been added. Thus, claims 1-5, 7, 9-12, 25-26, 28-29, and 37 are currently pending in the application.
Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims recite combining both the gradual and abrupt changes in intensity of light. The examiner respectfully disagreed. The examiner would like to note while the applicant has amended the claims to include for operation (b) a gradual change, the wording for (a) “substantially instantaneously” does not equate to “abrupt” while it may encompass abrupt changes in intensity of light it does not preclude prior art that is “substantially instantaneous” which is furthermore rather broad and unclear what the metes and bounds are for it to be “substantially instantaneous.”  Furthermore, it is emphasized that “substantially instantaneously” is NOT recited in independent claim 1; therefore it’s not required for this claim. 
It is unclear to the examiner how to define “substantially instantaneously increase intensity” as detailed in the 112(b) rejection below. The terms are broad and it is unclear what defines “substantially instantaneously.” The examiner would like to note that the applicant may want to consider using relative terms to describe the increase/decrease of intensity in comparison to the previous time periods. For instance, (and an example only), (a) wait a first period of time, increase intensity of the illumination output over a first transitional period of time that is half (1/4th, etc.) the first period of time. Or even similar to claim 37, “(a) wait a first period of time, instantaneously (sharply) increase intensity of the illumination output…” These are only examples and the examiner suggests the applicant to thoughtfully think of other wording that may help to more accurately capture the instant inventions abrupt and gradual changes.
Applicant also argues that McNew doesn’t disclose the repetitive performing of the operation (a). The examiner would like to note that McNew explicitly discloses the method of applying the light to the user multiple times in [0135]-[0137 and table 2 of the prior art. So it is unclear how that is not a repetitive performance of the light operation.
Applicant further argues that it would not have been obvious to modify McNew with Schlangen but does not detail any reasons as to the reasons why. Both prior arts focus on the adjusting/creating a biological (circadian) effect on a subject and have the same end goal for the user in which the light is applied. The examiner is not convinced therefore the rejection is maintained and the newly added limitations addressed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-12, 25-26, 28-29, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 37 contain the limitation “wherein the controller is structured to control the light unit to repetitively perform operation (a) and one of operations (b) or (c)...” It is unclear whether (1) operation (a) is performed repetitively and operation (b) or (c) singularly or (2) operation (a) and operation (b) or (c) are performed together in parallel repetitively. Based on the drawings from the instant specification it appears that (1) operation (a) is performed repetitively and operation (b) or (c) singularly is what is detailed and how the examiner has interpreted the claims.
Claim 37 contains the limitation “substantially instantaneously increase intensity” and it is unclear to the examiner what the word substantially is referring to within the claim.  Is the increase of intensity done substantially instantaneously or is it a substantially increase done instantaneously? Both substantially and instantaneously are adverbs, and it is not grammatically clear which words they are modifying in the claims.  For the first interpretation, where substantially relates to instantaneously, it is further unclear how to interpret “substantially” in this context.  Specifically, how close to instantaneous does the increase have to happen in order to be considered substantially instantaneous? Clearly by adding the word “substantially” in front of instantaneously, there exists some sort of acceptable tolerance/variation/range of time periods that this increase can happen in, and is not limited solely to an instantaneous change.  But what this acceptable time period is that reads on substantially instantaneous is unclear.  
Claim Rejections - 35 USC § 103
Claim 1-3 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over McNew (US 2006/0030907 A1) in view of Schlangen (US 2010/0171441 A1).
Regarding claim 1, McNew discloses an illumination device (e.g. abstract; [0065]; Figure 1:100), and a non-transitory computer readable medium storing one or more programs, including instructions, which when executed by a computer, causes the computer to perform a method of controlling a light unit to provide an illumination scheme (or a memory connected to said controller, wherein the memory includes software executable by the controller to enable the light unit) (e.g. [0037]; [0119]; [0130]) for generating a non-image forming response in the supra chiasmatic nuclei (SCN) of human beings, the illumination device comprising: a light unit structured to provide an illumination output (e.g. Fig 1:108); the method comprising: 
in a controller, controlling (utilizing light controller 116 in Figure 1) the light unit (e.g. Figure 1:108),
wherein the controller is structured to control the light unit to repetitively perform operation (a) waiting a first period of time; increasing intensity of the illumination output to at least a predetermined factor times the first intensity; waiting a second period of time; and decreasing intensity of the illumination output (e.g. [0135] lines 9- 23 While the operator is monitoring they are applying a certain intensity of light to the user and is paused for a few moments such as seconds to a few moments, then after slightly increase the power and thereafter decrease the power setting to see if movement is still present; the predetermined factors are detailed in Table 2; [0137]). 
 McNew is silent regarding wherein the controller is structured to control the light unit to repetitively perform operation (a) and one of operations (b) or (c) are performed in parallel, wherein (a), (b) and (c) are: (a) waiting the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time. McNew does disclose operation (a) as detailed above just not in parallel with operations (b) and (c); however, it does disclose that the light source 108 can include multiple light sources but should be individually adjustable for intensity (e.g. [0118]).
However, Schlangen discloses a lighting system for creating a biological effect wherein there are multiple light sources used in parallel wherein the second source (b) wait a third period of time (e.g. Fig 2:t3), increase intensity of the illumination output over a first transitional period of time (e.g. Fig 2:t3[Wingdings font/0xE0]t5), wait a fourth period of time (e.g. Fig 2:t5[Wingdings font/0xE0]t6), and decrease intensity of the illumination output over a second transitional period of time (e.g. Fig 2:t6[Wingdings font/0xE0]t7) (e.g. [0029]-[0030]) and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time (e.g. Fig 2:t1-t2 and t3-t5; [0031] the transition period may be sine-wave or Gaussian shaped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew to incorporate the teachings of Schlangen to repetitively perform operation (a) and one of operations (b) and (c) are performed in parallel, wherein (a), (b) and (c) are: (a) wait the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time for the purpose of achieving the desired biological effect with the two light spectrums.
The combination of McNew in view of Schlangen is silent regarding wherein the increased illumination output is to at least the claimed factor of 1.25.
However, Moscovici discloses an apparatus and method for providing a multi-stage light treatment wherein the increased illumination output is to at least the claimed factor of 1.25 (e.g. abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew in view of Schlangen to incorporate the teachings of Moscovici wherein the increased illumination output is to at least the claimed factor of 1.25 for the purpose of providing various types of light treatment (e.g. Moscovici: abstract).
Regarding claim 2, modified McNew discloses wherein the factor is at least 8 (e.g. Moscovici abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Regarding claim 3, modified McNew is silent regarding wherein the factor is at least 14 (e.g. Moscovici abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Regarding claim 7, modified McNew discloses wherein the first period of time is at least three times greater than the second period of time (e.g. Schlangen [0016]-[0017]; [0030]-[0032]).
Regarding claim 9, modified McNew discloses wherein the first and second transitional periods of time are within a range of about 0.1 seconds to about 150 seconds (e.g. Schlangen: [0016]-[0017]; [0030]-[0032] teaches the transitional periods can range from 10 seconds to 30 minutes).
Regarding claims 10, modified McNew discloses wherein the controller is structured to control the light unit to repetitively perform operations (a) and (b) in parallel (e.g. McNew: [0118] Schlangen: Fig 2 [0029]-[0030]).
Regarding claim 11, modified McNew discloses wherein the controller is structured to control the light unit to repetitively perform operations (a) and (b) in parallel (e.g. McNew: [0118] Schlangen: Fig 2 [0029]-[0031]).
Regarding claim 12, modified McNew discloses wherein the spectral composition of the illumination output during the first period of time is different than the spectral composition of the illumination output during the second period of time (e.g. Schlangen: [0005]; [0029]; Figure 2:S1 and S2).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Schlangen as applied to claim 1 above, and further in view of Schlangen (US 2012/0095534 A1), hereinafter Schlangen ‘12.
Regarding claim 4, modified McNew is silent regarding wherein the increasing of the illumination output is performed substantially instantaneously.
Regarding claim 5, modified McNew is silent regarding wherein the decreasing of the illumination output is performed substantially instantaneously.
However, regarding claims 4-5, Schlangen ‘12 teaches an illumination device and method for reducing sleep inertia or controlling alertness wherein the increasing of the illumination output is performed substantially instantaneously and wherein the decreasing of the illumination output is performed substantially instantaneously (e.g. Fig 2a-d: all these illuminations show substantially instantaneously increasing and decreasing at various points).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified device of McNew to incorporate the teachings of Schlangen ‘12 wherein the increasing of the illumination output is performed substantially instantaneously and wherein the decreasing of the illumination output is performed substantially instantaneously for the purpose of being able to deliver shorter pulses of light as well as longer durations.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over McNew (US 2006/0030907 A1) in view of Schlangen (US 2010/0171441 A1) and Moscovici (US 2008/0103561 A1).
Regarding claim 25, McNew discloses an illumination device (e.g. abstract; [0065]; Figure 1:100), and a non-transitory computer readable medium storing one or more programs, including instructions, which when executed by a computer, causes the computer to perform a method of controlling a light unit to provide an illumination scheme (or a memory connected to said controller, wherein the memory includes software executable by the controller to enable the light unit) (e.g. [0037]; [0119]; [0130]) for generating a non-image forming response in the supra chiasmatic nuclei (SCN) of human beings, the method comprising: 
in a controller, controlling (utilizing light controller 116 in Figure 1) the light unit (e.g. Figure 1:108),
wherein the controller is structured to control the light unit to repetitively perform operation (a) waiting a first period of time; increasing intensity of the illumination output to at least a predetermined factor times the first intensity; waiting a second period of time; and decreasing intensity of the illumination output (e.g. [0135] lines 9- 23 While the operator is monitoring they are applying a certain intensity of light to the user and is paused for a few moments such as seconds to a few moments, then after slightly increase the power and thereafter decrease the power setting to see if movement is still present; the predetermined factors are detailed in Table 2; [0137]). 
 McNew is silent regarding wherein the controller is structured to control the light unit to repetitively perform operation (a) and one of operations (b) or (c) are performed in parallel, wherein (a), (b) and (c) are: (a) waiting the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time. McNew does disclose operation (a) as detailed above just not in parallel with operations (b) and (c); however, it does disclose that the light source 108 can include multiple light sources but should be individually adjustable for intensity (e.g. [0118]).
However, Schlangen discloses a lighting system for creating a biological effect wherein there are multiple light sources used in parallel wherein the second source (b) wait a third period of time (e.g. Fig 2:t3), increase intensity of the illumination output over a first transitional period of time (e.g. Fig 2:t3[Wingdings font/0xE0]t5), wait a fourth period of time (e.g. Fig 2:t5[Wingdings font/0xE0]t6), and decrease intensity of the illumination output over a second transitional period of time (e.g. Fig 2:t6[Wingdings font/0xE0]t7) (e.g. [0029]-[0030]) and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time (e.g. Fig 2:t1-t2 and t3-t5; [0031] the transition period may be sine-wave or Gaussian shaped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew to incorporate the teachings of Schlangen to repetitively perform operation (a) and one of operations (b) and (c) are performed in parallel, wherein (a), (b) and (c) are: (a) wait the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time for the purpose of achieving the desired biological effect with the two light spectrums.
The combination of McNew in view of Schlangen is silent regarding wherein the increased illumination output is to at least the claimed factor of 1.25.
However, Moscovici discloses an apparatus and method for providing a multi-stage light treatment wherein the increased illumination output is to at least the claimed factor of 1.25 (e.g. abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew in view of Schlangen to incorporate the teachings of Moscovici wherein the increased illumination output is to at least the claimed factor of 1.25 for the purpose of providing various types of light treatment (e.g. Moscovici: abstract).
Regarding claim 26, modified McNew discloses wherein the factor is at least 8 (e.g. Moscovici abstract; [0007]-[0014]; [0027] Fig 1A as detailed the first time window stage the light intensity can be 50 lux and by the third window stage it can be at least 2500 lux).
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Schlangen and Moscovici as applied to claim 25 above, and further in view of Schlangen (US 2012/0095534 A1), hereinafter Schlangen ‘12.
Regarding claim 28, modified McNew is silent regarding wherein the increasing of the illumination output is performed substantially instantaneously.
Regarding claim 29, modified McNew is silent regarding wherein the decreasing of the illumination output is performed substantially instantaneously.
However, regarding claims 28-29, Schlangen ‘12 teaches an illumination device and method for reducing sleep inertia or controlling alertness wherein the increasing of the illumination output is performed substantially instantaneously and wherein the decreasing of the illumination output is performed substantially instantaneously (e.g. Fig 2a-d: all these illuminations show substantially instantaneously increasing and decreasing at various points).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified device of McNew to incorporate the teachings of Schlangen ‘12 wherein the increasing of the illumination output is performed substantially instantaneously and wherein the decreasing of the illumination output is performed substantially instantaneously for the purpose of being able to deliver shorter pulses of light as well as longer durations.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Schlangen and Schlangen ‘12.
Regarding claim 37, McNew discloses an illumination device (e.g. abstract; [0065]; Figure 1:100), and a non-transitory computer readable medium storing one or more programs, including instructions, which when executed by a computer, causes the computer to perform a method of controlling a light unit to provide an illumination scheme (or a memory connected to said controller, wherein the memory includes software executable by the controller to enable the light unit) (e.g. [0037]; [0119]; [0130]) for generating a non-image forming response in the supra chiasmatic nuclei (SCN) of human beings, the illumination device comprising: a light unit structured to provide an illumination output (e.g. Fig 1:108); the method comprising: 
in a controller, controlling (utilizing light controller 116 in Figure 1) the light unit (e.g. Figure 1:108),
wherein the controller is structured to control the light unit to repetitively perform operation (a) waiting a first period of time; increasing intensity of the illumination output to at least a predetermined factor times the first intensity; waiting a second period of time; and decreasing intensity of the illumination output (e.g. [0135] lines 9- 23 While the operator is monitoring they are applying a certain intensity of light to the user and is paused for a few moments such as seconds to a few moments, then after slightly increase the power and thereafter decrease the power setting to see if movement is still present; the predetermined factors are detailed in Table 2; [0137]). 
 McNew is silent regarding wherein the controller is structured to control the light unit to repetitively perform operation (a) and one of operations (b) or (c) are performed in parallel, wherein (a), (b) and (c) are: (a) wait a first period of time, substantially instantaneously increase intensity of the illumination output to at least a predetermined factor times the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, gradually increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and gradually decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time. McNew does disclose operation (a) as detailed above just not in parallel with operations (b) and (c); however, it does disclose that the light source 108 can include multiple light sources but should be individually adjustable for intensity (e.g. [0118]).
However, Schlangen discloses a lighting system for creating a biological effect wherein there are multiple light sources used in parallel wherein the second source (b) wait a third period of time (e.g. Fig 2:t3), increase intensity of the illumination output over a first transitional period of time (e.g. Fig 2:t3[Wingdings font/0xE0]t5), wait a fourth period of time (e.g. Fig 2:t5[Wingdings font/0xE0]t6), and decrease intensity of the illumination output over a second transitional period of time (e.g. Fig 2:t6[Wingdings font/0xE0]t7) (e.g. [0029]-[0030]) and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time (e.g. Fig 2:t1-t2 and t3-t5; [0031] the transition period may be sine-wave or Gaussian shaped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of McNew to incorporate the teachings of Schlangen to repetitively perform operation (a) and one of operations (b) and (c) are performed in parallel, wherein (a), (b) and (c) are: (a) wait the first period of time, increase intensity of the illumination output to at least the factor time the first intensity, wait the second period of time, and decrease intensity of the illumination output; (b) wait a third period of time, increase intensity of the illumination output over a first transitional period of time, wait a fourth period of time, and decrease intensity of the illumination output over a second transitional period of time; and (c) wait the third period of time and gradually increase and gradually decrease intensity of the illumination output in a substantially sinusoidal form over a sixth period in time for the purpose of achieving the desired biological effect with the two light spectrums.
The combination of McNew in view of Schlangen is silent regarding wherein the increasing of the illumination output is performed substantially instantaneously in operation (a).
However, regarding claims 28-29, Schlangen ‘12 teaches an illumination device and method for reducing sleep inertia or controlling alertness wherein the increasing of the illumination output is performed substantially instantaneously (e.g. Fig 2a-d: all these illuminations show substantially instantaneously increasing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified device of McNew to incorporate the teachings of Schlangen ‘12 wherein the increasing of the illumination output is performed substantially instantaneously and wherein the decreasing of the illumination output is performed substantially instantaneously for operation (a) for the purpose of being able to deliver shorter pulses of light as well as longer durations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							September 8, 2022
/J.F.H./Examiner, Art Unit 3792           

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792